GRIFFIN, Chief Judge.
After pleading nolo contendere to conspiracy and trafficking in cocaine, reserving his right to appeal, appellant seeks review of the lower court’s order denying his motion to dismiss. He claims he was entrapped as a matter of law. This contention is plainly without merit. Munoz v. State, 629 So.2d 90 (Fla.1993). At best, the testimony and other evidence on this issue created an issue of fact which appellant elected not to submit to a jury.
AFFIRMED.
W. SHARP, J., concurs.
DAUKSCH, J., concurs in result only.